              Entered on Docket August 25, 2020
                                                          Below is the Order of the Court.


1

2                                                          ___________________
                                                           Christopher M. Alston
3                                                          U.S. Bankruptcy Judge
                                                           (Dated as of Entered on Docket date above)
4

5

6       _______________________________________________________________
7

8

9
                                                                      Honorable Christopher M. Alston
10                                                                         August 28, 2020; 9:30 a.m.

11                     IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                         WESTERN DISTRICT OF WASHINGTON AT SEATTLE
12
     In re:                                           )   Chapter 7
13                                                    )   Bankruptcy No. 18-13383
     JACK CARLTON CRAMER JR.,                         )
14                                                    )   ORDER APPROVING COMPROMISE
                      Debtor(s).                      )   OF CLAIM
15                                                    )

16             THIS MATTER having come regularly before the above-signed Judge of the above-entitled

17   court upon the trustee's motion to compromise a claim, proper notice having been given and no

18   objections having been timely filed, good cause appearing, and it being in the best interest of the

19   estate, now, therefore, it is hereby

20             ORDERED that the debtor, Jack Carlton Cramer, Jr., may complete the refinance of real

21   property of the estate located at 15605 - 63rd Avenue N.E., Kenmore, Washington 98028, and obtain

22   a reverse mortgage.

23             IT IS HEREBY FURTHER ORDERED that the trustee, Edmund J. Wood, shall receive from

24   the reverse mortgage $50,000 for administrative expenses of the estate, to be disbursed pursuant to

25   further order of the court.




     ORDER APPROVING                                                        THE LIVESEY LAW FIRM
                                                                            600 Stewart Street, Suite 1908
     COMPROMISE OF CLAIM                                                    Seattle, WA 98101
     200821aOrd Page 1                                                      (206) 441-0826
      Case 18-13383-CMA            Doc 212   Filed 08/25/20    Ent. 08/25/20 15:28:38           Pg. 1 of 3
                                                           Below is the Order of the Court.


1           IT IS HEREBY FURTHER ORDERED that the following disbursements will be made to

2    the creditors of this case from escrow:

3           Claim No.       Creditor                                         Allowed Claim Amount

4           1               Credit Acceptance (disallowed per
                            7/13/20 order)                                   $           0.00
5           2               Cavalry SPV 1, LLC                               $      11,142.27
            3               Premier Bank Card, LLC                           $         432.44
6           4               21st Mortgage Corporation                        $      47,766.45
            5               Internal Revenue Service                         $      76,290.07
7           6               Midland Funding, LLC                             $         966.14
            7               BECU (claim withdrawn)                           $           0.00
8           8               Evergreen Health                                 $       2,055.87
            9               King County Treasury Operations                  $      35,982.55
9           10              Puget Sound Energy                               $       1,688.47
            11              BECU (claim withdrawn)                           $           0.00
10          12              King County Superior Court                       $       8,393.33

11                          TOTAL                                            $     184,717.59

12          IT IS HEREBY FURTHER ORDERED that, with the exception of 21st Mortgage

13   Corporation, the Internal Revenue Service and King County Treasury Operations, the creditors will

14   receive interest on their claims at the federal judgment rate from the August 29, 2018 filing date.

15          IT IS HEREBY FURTHER ORDERED that this order is without prejudice to any of the

16   actions raised in the debtor’s pending Adversary Proceeding No. 20-01047 against 21st Mortgage

17   Corporation, and payment on that creditor’s claim will be subject to further order of the court.

18          IT IS HEREBY FURTHER ORDERED that the trustee may submit a notice of abandonment

19   to escrow to be recorded only at the close of the debtor’s refinance.

20          IT IS HEREBY FURTHER ORDERED that, should the debtor’s refinance not close, the real

21   property shall remain property of the estate.

22                                 //// END OF ORDER ////

23

24

25




     ORDER APPROVING                                                             THE LIVESEY LAW FIRM
                                                                                 600 Stewart Street, Suite 1908
     COMPROMISE OF CLAIM                                                         Seattle, WA 98101
     200821aOrd Page 2                                                           (206) 441-0826
     Case 18-13383-CMA          Doc 212        Filed 08/25/20   Ent. 08/25/20 15:28:38           Pg. 2 of 3
                                                        Below is the Order of the Court.


1    Presented By:

2    THE LIVESEY LAW FIRM

3
            /S/ Rory C. Livesey
4
     Rory C. Livesey, WSBA #17601
5    Attorney for Edmund J. Wood, Trustee

6    The Livesey Law Firm
     600 Stewart Street, Suite 1908
7    Seattle, WA 98101
     (206) 441-0826
8
     Approved as to Form; Notice of
9    Presentation Waived by:

10   HENRY & DEGRAAFF, P.S.

11
            /S/ Christina L. Henry
12
     Christina L. Henry, WSBA #31273
13   Attorneys for Debtor

14   Henry & DeGraaff, P.S.
     787 Maynard Avenue S.
15   Seattle, WA 98104
     (206) 330-0595
16

17

18

19

20

21

22

23

24

25




     ORDER APPROVING                                                  THE LIVESEY LAW FIRM
                                                                      600 Stewart Street, Suite 1908
     COMPROMISE OF CLAIM                                              Seattle, WA 98101
     200821aOrd Page 3                                                (206) 441-0826
     Case 18-13383-CMA            Doc 212   Filed 08/25/20   Ent. 08/25/20 15:28:38   Pg. 3 of 3
